DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 3-11, 13-20 are pending.
Claim 1 is currently amended.
Claim 20 is newly presented
Claims 1, 3-11, 13-16, and 20 are examined on the merits.
Claims 17-19 are withdrawn from consideration. 

Response to Arguments - Claim Rejections - 35 USC § 112
Applicant's cancellation of claim 12 in the amendment filed 06/22/2022 has rendered the rejection moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 13-16 remain rejected and claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (WO 2005047472 A2) and further in view of Dominguez et al (US 7825305 B2), Lewis et al 2010 (Phytochemistry 71: p. 1988-1998), and GenBank Accession # XM_016606049 (2015).
The clams are drawn to methods of curing tobacco material with enhanced threonine content from a modified plant having reduced expression or activity of an endogenous threonine aldolase having at least 90% identity to SEQ ID NOs: 2 or 4, wherein the enhance threonine content is achieved by curing the tobacco of the modified plant (claim 1), wherein the uncured leaf does not have significantly increased threonine content (claim 20), wherein the gene comprises a mutant allele or an exogenous polynucleotide that suppresses the endogenous aldolase (claim 3), wherein the mutant allele is one of the mutations types recited in claim 4, wherein the mutation occurred naturally or artificially via induction or genome editing (claim 5), wherein the artificial mutation is introduced via chemical exposure or one of the recited genome editing techniques (claim 6), wherein the modified tobacco plant has the same or different mutations at the endogenous aldolase locus (claim 7), wherein the exogenous polynucleotide includes antisense, RNAi or cosuppression molecules (claim 8), wherein modified tobacco plant is obtained via selfing or crossing (claim 9), wherein the screening occurs via reduced expression, activity, presence of mutant allele or other assays (claim 10), wherein the part of the plant is one of the parts recited including leaves (claim 11), wherein the enhanced threonine content is achieved by curing the modified tobacco plant or part thereof (claim 12), wherein the curing is air, flue, fire, or sun curing (claim 13), wherein the tobacco plant is N tabacum or N rustica (claim 14), wherein cured material is leaf material and the cured material is 20% or greater in threonine content (claim 15), and cured material produced by the method of claim 1 (claim 16).       
Joshi et al teach methods of increasing threonine in plants via reducing endogenous threonine aldolase activity. They contemplate that this can be achieved via gene silencing or mutation in plants species including tobacco (claims 1-16 and 33-50). 
Joshi et al do not teach leaves having increased threonine or a sequence having 90% identity to SEQ ID NOs:2 or 4.  
Dominguez et al teach that it is desirable to make flue-cured N tabacum leaves with enhanced threonine as that leads to better flavor and aroma. They also teach a process of ems (a chemical) mutagenizing tobacco seeds, letting them self for a generation, and screening the M2 generation for lines with enhanced threonine content. 
Lewis et al teach a similar process of identifying candidate genes of interest via BLAST search (right column, p. 1992), screening a population of mutagenized tobacco seeds for plants having mutant alleles in the gene of interest via sequencing (section 2.6). The identified mutant line was used for breeding (Section 2.7). 
GenBank teaches a N tabacum gene annotated as a probable threonine aldolase that encodes the same protein as set forth in instant SEQ ID NO:4 (see alignment below). 
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to follow the teachings of Joshi et al regarding suppressing threonine aldolase expression or activity to increase threonine content of flue cured leaves as taught by Dominguez et al. A person or ordinary skill in art would have recognized that process taught by Lewis et al could be used to identify tobacco lines having mutant alleles in endogenous threonine aldolase genes. Following the teaching of Lewis et al a person of ordinary skill in the art would have identified the sequence taught by GenBank as a candidate threonine aldolase of which to screen for mutant alleles. The end result of the process would be a tobacco line with enhanced threonine content via having a mutation in the gene taught by GenBank and flue cured leaves produced therefrom. Moreover, assessing threonine content would have been done in the cured leaf, because the cured tobacco is starting material for the commercial product of cigarettes, chew, cigar wrappers, etc. and Dominguez et al teach that the enhanced threonine content improves flavor and aroma in the cured leaf. Through reducing activity of the polypeptide set forth in the cited Genbank accession, the increased threonine only in the cured product would necessarily be achieved as it is the same enzyme as instantly claimed.    

Match to SEQ ID NO:4

    PNG
    media_image1.png
    548
    827
    media_image1.png
    Greyscale


Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Applicant urges that the current invention found that threonine content was only increased in cured leaves which would not have been expected from the prior art. 
This argument is not persuasive, because a person of ordinary skill in the art would have had every reason to assess the threonine content in cured leaves as the cured leaves are the starting material for commercial tobacco products, Dominguez et al teach the desire to increase threonine in cured leaves. 

Applicant makes piecemeal arguments in items 2-3 and 5-7. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., normal growth of the tobacco or the level of threonine obtained in instant invention ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant urges that in combining the references a person of ordinary skill in the art would not have arrived at the claimed line, because the increased threonine was only observed in cured leaves.
This argument is not persuasive, because following the teachings of Dominguez et al and Lewis et al, as person of ordinary skill in the art would have been motivated to screen via sequencing or similar methods for mutant alleles in the candidate threonine aldolase. The person of ordinary skill in art would have then been motivated to assess threonine content in the cured leaf of a plant homozygous for the discovered mutant alleles. The Examiner notes that he is an author on the Lewis et al paper and can attest that this was the approach taken during the research project. Although Lewis et al focused on a different family of genes that produce different metabolites, the same approach could be taken in any metabolic engineering endeavor.


Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663